Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Based upon the and the long lineage of continuations and/or continuation-in-part applications filed as parent cases of the present application the applicant and the assignee of this application are required under 37 CFR 1.105 to provide:
The specific location (line and page or paragraph number) of the supporting information for each of the claims and claim elements, of each of the claims (21-43) in the present application, based on the fact that the applicant is in a better position to provide this information as drafters of the present application;   
The earliest effective filing date applicant is claiming for each claim (21-43);
The specific location (application number, line, and page or paragraph number) in all relevant continuation / continuation-in-part applications, wherein support for the relevant claimed subject matter in each of claims (21-43) appears (provide: all specific application numbers, where support appears and the page and line or paragraph number, where each of the applications where this support is found).  This information is necessary so the Office may determine whether or not a proper benefit claim has been established, and whether the applicant is entitled to an earlier effective filing date for the claims (claims 21-43), that is earlier than the actual filing date of the present application.
Where the claimed invention (as applied to any one of claims 21-43) is an improvement, identification of what is being improved and where support for these improvements appears in the present and previous continuation / continuation-in-part applications for which benefit claim exists to any application in the benefit chain, from which this application depends (provide: all specific application numbers, where support appears and the page and line or paragraph number, where this information appears).  
Further, because applicants are in a better position to know what invention are being claimed in the various patents and applications in this application family, they are required to provide such updated information (under 37 C.F.R. 1.56) for which the Office can determine any potential double patenting issues in subsequent office actions.  Applicants are required to provide this information for the entire benefit chain including any applications in the benefit chain, which depend on the present application.   Once again as with the above requirements this information 
f.	Applicant is required, in order for the office to make a valid judgement as to patentability, to provide under 37 CFR 105, a listing of prior patented claims correlated to the claims of this application, delineating how the presently filed claims, 21-43 differ from those already patented including additional limitations and missing limitations.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of 2 months.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dennis H Pedder whose telephone number is (571)272-6667.  The examiner can normally be reached on 5:30-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
3/12/2021